Exhibit 10.2

 

AMENDED AND RESTATED RENEWAL REVOLVING NOTE

 

Amount: $7,000,000.00

 

 

Date: December 9, 2008

 

 

 

Chicago, Illinois

 

On or before January 15, 2009 (the “Maturity Date”), the undersigned, BRAD FOOTE
GEAR WORKS, INC., f/k/a BFG Acquisition Corp., an Illinois corporation (the
“Borrower”), with its chief executive office located at 1309 S. Cicero Avenue,
Cicero, Illinois 60804, for value received, hereby promises to pay to the order
of BANK OF AMERICA, N.A., a national banking association, as successor by merger
to LaSalle Bank National Association f/k/a LaSalle National Bank f/k/a LaSalle
Bank NI (collectively, together with any holder hereof, the “Bank”), at the
Bank’s main offices at 135 South LaSalle Street, Chicago, Illinois 60603, or
such other address hereafter designated by the Bank in writing, the principal
sum of Seven Million and 00/100 ($7,000,000.00) Dollars (U.S.), or if less, the
aggregate unpaid principal amount of all advances (“Advances”) made by the Bank
to the Borrower under this Note, plus all accrued and unpaid interest calculated
and payable at the applicable rates and in the manner described below.   Except
as otherwise specifically provided herein and subject to the terms and
conditions set forth in the Loan Agreement (as hereinafter defined), amounts
borrowed hereunder may be repaid and reborrowed at any time and from time to
time until the Maturity Date.

 

The outstanding principal balance of each Advance under this Note shall bear
interest, at the Borrower’s option to be selected in the manner hereinafter set
forth, at the Base Rate (as hereinafter defined) or “Adjusted LIBOR” (as
hereinafter defined).  Interest accruing on Advances bearing interest at the
Base Rate shall be calculated on the basis of a year consisting of 360 days and
shall be paid for the actual number of days elapsed.  Interest accruing on
Advances bearing interest at Adjusted LIBOR shall be calculated on the basis of
a year consisting of 360 days and shall be paid for the actual number of days
elapsed from the first day of the applicable Interest Period (as hereinafter
defined) but not including the last day thereof.

 

Any amount of principal  which is not paid when due, whether at the stated
maturity, by acceleration, or otherwise, shall bear interest payable on demand
at a fluctuating interest rate per annum equal at all times to the Base Rate
plus three percent (the “Default Rate”).  In addition, a late charge equal to
three percent (3%) of each late payment may be charged on any payment not
received by the Bank within five (5) calendar days after the payment due date,
but acceptance of payment of this charge shall not waive any Default or Event of
Default.

 

Interest on the unpaid balance of each outstanding Advance bearing interest at
the Base Rate shall be payable monthly on the last Banking Day of each month.

 

The term “Base Rate” shall mean the “Prime Rate”.   The term “Prime Rate” at any
time means the rate of interest in effect from time to time as set by the Bank
and called its Prime Rate.

 

1

--------------------------------------------------------------------------------


 

The effective date of any change in the Prime Rate shall for purposes hereof be
the date the rate is changed by the Bank.  The Bank shall not be obligated to
give notice of any change in the Prime Rate.  It is expressly agreed that the
use of the term “Prime Rate” is not intended nor does it imply that said rate of
interest is a preferred rate of interest or one which is offered by the Bank to
its most creditworthy customers.

 

At any time and from time to time, the Borrower may identify no more than five
(5) portions of the outstanding principal balance of this Note (each such
portion herein, a “LIBOR Loan”) which will bear interest at “Adjusted LIBOR”.  
Each LIBOR Loan must equal a minimum of  $250,000.00, or if greater, in integral
multiples of $50,000.00.  “Adjusted LIBOR” means a rate of interest equal to two
and one-half percent (2.5%) per annum in excess of the per annum rate of
interest at which U.S. dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant “Interest Period”
(as hereinafter defined) are offered generally to the Bank  in the London
Interbank Eurodollar market at 11.00 a.m. (London time) two Banking Days prior
to the commencement of each Interest Period, as displayed in the Bloomberg
Financial Markets system, or other authoritative source selected by the Bank in
its sole discretion, divided by a number determined by subtracting from 1.00 the
maximum reserve percentage for determining reserves to be maintained by member
banks of the Federal Reserve System for Eurocurrency liabilities, such rate to
remain fixed for such Interest Period.  “Interest Period” shall mean successive
30 day periods as selected from time to time by the Borrower by written notice
given to the Bank not less than three Banking Days prior to the first day of
each respective Interest Period; provided that: (i) each such 30 day period
occurring after such initial period shall commence on the day on which the next
preceding period expires; (ii) the final Interest Period shall be such that its
expiration occurs on or before the Maturity Date; (iii) at any time any Interest
Period expires less than 30 days before the Maturity Date, then for the period
commencing on such expiration date and ending on the Maturity Date, such LIBOR
Loan shall convert to a loan bearing interest at the Base Rate plus two and
one-half percent (2.5%) per annum; (iv) any Interest Period which commences on
the last Banking Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Banking Day of the appropriate subsequent calendar month;
and (v)  each Interest Period which would otherwise end on a day which is not a
Banking Day shall end on the next succeeding Banking Day, or, if such next
succeeding Banking Day falls in the next succeeding calendar month, on the next
preceding Banking Day.  Interest on each LIBOR Loan shall be payable on the last
Banking Day of each Interest Period, at maturity, after maturity on demand, and
on the date of  any payment hereon on the amount paid.  The Borrower hereby
further promises to pay to the order of the Bank, on demand, interest on the
unpaid principal amount of each LIBOR Loan after maturity (whether by
acceleration or otherwise) at the Default Rate.  As used herein, “Banking
Day(s)” shall mean each and all days other than a Saturday, Sunday or a legal
holiday on which national banks are authorized or required to be closed for the
conduct of commercial banking business in Chicago, Illinois.

 

The Bank’s determination of Adjusted LIBOR as provided above shall be
conclusive, absent manifest error.  Furthermore, if the Bank determines, in good
faith (which determination shall be conclusive, absent manifest error) prior to
the commencement of any Interest Period that: (a) U.S. dollar deposits of
sufficient amount and maturity for funding any LIBOR Loan are not available to
the Bank in the London Interbank Eurodollar market in the ordinary course of
business, or (b) by reason of circumstances affecting the London Interbank
Eurodollar market, adequate and fair means

 

2

--------------------------------------------------------------------------------


 

do not exist for ascertaining the rate of interest to be applicable to the
relevant LIBOR Loan, the Bank shall promptly notify the Borrower and such LIBOR
Loan shall automatically convert on the last day of its then-current Interest
Period to a loan bearing interest at the Base Rate plus two and one-half percent
(2.5%) per annum.

 

If, after the date hereof, the introduction of, or any change in, any applicable
law, treaty, rule,  regulation, or guideline, or in the interpretation or
administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office (a “Regulatory Change”) shall, in the opinion of counsel to
the Bank, make it  unlawful or impossible for the Bank to make or maintain any
LIBOR Loan evidenced hereby, then the Bank shall promptly notify the Borrower
and such LIBOR Loan shall automatically convert on the last day of its
then-current Interest Period (or earlier if required by such Regulatory Change)
to a loan bearing interest at the Base Rate plus two and one-half percent (2.5%)
per annum.

 

If, for any reason, any LIBOR Loan is paid prior to the last Banking Day of its
then-current Interest Period, the Borrower agrees to indemnify the Bank against
any loss (including any loss on redeployment of the funds repaid), cost or
expense incurred by the Bank as a result of such prepayment.

 

If any Regulatory Change (whether or not having the force of law) shall (a) 
impose, modify or deem applicable any assessment, reserve, special deposit or
similar requirement against assets held by, or deposits in or for the account
of, or loans by, or any other acquisition of funds or disbursements by, the
Bank; (b) subject the Bank or any LIBOR Loan to any tax, duty, charge, stamp tax
or fee or change in the basis of taxation of payments to the Bank of principal
or interest due from the Borrower to the Bank hereunder (other than a change in
the taxation of the overall net income of the Bank); or (c) impose on the Bank
any other condition regarding such LIBOR Loan or the Bank’s funding thereof, and
the Bank shall determine (which determination shall be conclusive, absent
manifest error) that the result of the foregoing is to increase the cost to the
Bank of making or maintaining such LIBOR Loan or to reduce the amount of
principal or interest received by the Bank hereunder, then the Borrower shall
pay to the Bank, on demand, such additional amounts as the Bank shall, from time
to time, determine are sufficient to compensate and indemnify the Bank for such
increased cost or reduced amount.

 

Borrower acknowledges and agrees that if no interest rate option is selected by
Borrower for any one or more Advances for any applicable period during the term
of this Note, such Advance(s) shall bear interest at Adjusted LIBOR.

 

The amount and date of each Advance, its applicable interest rate, its Interest
Period, if any, and the amount and date of any repayment shall be noted on
Bank’s records, which records shall be conclusive evidence thereof, absent
manifest error; provided, however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve Borrower of its
obligations to repay Bank the amount of any Advances, all accrued and unpaid
interest thereon, and all other amounts payable by Borrower to Bank under or
pursuant to this Note.

 

Unless otherwise agreed, all payments shall be first applied to accrued interest
to the date of payment, then to unpaid principal, and any remaining amount
toward Bank’s costs and expenses

 

3

--------------------------------------------------------------------------------


 

incurred in collecting or attempting to collect this Note or incurred in any
other matter or proceeding relating to this Note.

 

This Note is issued pursuant to, is entitled to the benefits of, and is secured
by,  among other documents, the Loan and Security Agreement dated as of
January 17, 1997 between the Bank and the Borrower (such agreement, as amended,
restated, supplemented or otherwise modified from time to time hereafter, the
“Loan Agreement”), to which reference is hereby made for a more complete
statement of the terms and conditions under which the revolving loan evidenced
hereby is made, and the terms and conditions governing the collateral security
for the obligations of the Borrower hereunder.  Capitalized terms used in this
Note without definition shall have the meaning set forth in the Loan Agreement.

 

This Note evidences an amendment and restatement of, decrease to, and
replacement and substitution for, Borrower’s Amended and Restated Renewal
Revolving Note dated January 15, 2008 in the principal sum of $10,000,000.00 (as
modified and extended to date, the “Prior Note”).  The outstanding indebtedness
evidenced by the Prior Note is continuing indebtedness evidenced hereby, and
nothing herein shall be deemed to constitute a payment, settlement or novation
of the Prior Note, or to release or otherwise adversely affect any lien,
mortgage or security interest securing such indebtedness or any rights of the
Bank against any guarantor, surety or other party primarily or secondarily
liable for such indebtedness.

 

If any Event of Default shall occur, then this Note and all other Indebtedness,
at the option of the Bank, shall immediately become due and payable, without
notice or demand on the Borrower, together with all expenses, costs and
attorneys’ fees incurred or expended by the Bank in enforcing its rights
hereunder which shall become additional indebtedness immediately due and payable
hereon, and the Bank may exercise any of the remedies provided by the Loan
Agreement, or any other document securing this Note, or under the Illinois
Uniform Commercial Code or other applicable law.

 

The Bank may, at any time or times hereafter, after an Event of Default shall
occur, appropriate and apply toward the payment of this Note any moneys,
credits, deposits, checks, accounts, drafts, securities, certificates of deposit
or other property belonging to the Borrower, in the possession of or under the
control of the Bank, as well as any indebtedness of the Bank to the Borrower,
then due or to become due.

 

Borrower hereby waives presentment, demand, notice of dishonor and all other
notices and demands in connection with the enforcement of the Bank’s rights
hereunder.  Any failure of the Bank to exercise any right hereunder shall not be
construed as a waiver of the right to exercise the same or any other right at
any other time.

 

The Borrower hereby authorizes the Bank to rely upon the telephonic or written
instructions of any person identifying himself or herself as an officer or
employee designated by the Borrower from time to time in any schedule or
certificate, which schedule or certificate shall become effective when received
by Bank, and upon any signature which it believes to be genuine, and the
Borrower shall be bound thereby in the same manner as if such person were
actually authorized or such signature were genuine.  The Borrower also agrees to
indemnify the Bank and hold it harmless from

 

4

--------------------------------------------------------------------------------


 

any and all claims, damages, liabilities, losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) which may arise or be created by
the acceptance of instructions for making Advances hereunder, and to pay all
legal and other costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred by the Bank in obtaining payment of the amounts
payable by the Borrower.  The Bank will perform a verification as to validity of
signatures under its normal established procedures.

 

Borrower agrees to reimburse the holder or owner of this Note upon demand for
any and all costs and expenses (including, without limit, court costs, legal
expenses and reasonable attorney’s fees, whether inside or outside counsel is
used, whether or not suit is instituted, and, if suit is instituted, whether at
the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in collecting or attempting to
collect this Note or incurred in any other matter or proceeding relating to this
Note.    Any amounts payable with respect to the loan evidenced by this Note
which shall not be paid when due, including, without limitation, principal,
interest and the aforesaid costs  and expenses, shall bear interest at the
Default Rate from the date payable until the date they are paid in full.

 

Borrower hereby represents that the principal amount of the loan (including all
Advances hereafter made hereunder) is a business loan, that the proceeds thereof
shall be used for business purposes only and that the same is exempt from
limitations upon lawful interest, pursuant to the terms of Section 205/4 of
Chapter 8l5 of the Illinois Compiled Statutes.

 

This Note may not be amended, modified or changed nor shall any waiver of any of
the provisions hereof be effective, except only by an instrument in writing,
signed by the party against whom enforcement of any waiver, amendment, change,
modification or discharge is sought.

 

No reference herein to the Loan Agreement, and no provision of this Note, the
Loan Agreement, or any of the other Loan Documents, shall alter or impair the
obligation of the Borrower, which is absolute and unconditional, to pay the
principal of and interest on this Note at the place, at the respective times,
and in the currency herein prescribed.

 

The provisions of this Note shall be binding upon Borrower, its successors and
assigns, and shall inure to the benefit of and extend to the Bank and any holder
hereof.

 

THIS NOTE HAS BEEN EXECUTED AND DELIVERED TO BANK AND ACCEPTED BY BANK IN THE
STATE OF ILLINOIS, IN WHICH STATE IT SHALL BE PERFORMED BY BORROWER.  THIS NOTE
SHALL, IN ALL RESPECTS, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS) OF THE STATE OF
ILLINOIS, INCLUDING ALL MATTERS OF INTERPRETATION, ENFORCEMENT, CONSTRUCTION,
VALIDITY, PERFORMANCE AND EFFECT.

 

EXCEPT AS PROVIDED IN THE FOLLOWING PARAGRAPH, THE BANK AND BORROWER AGREE THAT
ALL DISPUTES BETWEEN THEM ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
NOTE, AND

 

5

--------------------------------------------------------------------------------


 

WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED ONLY
BY STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY, ILLINOIS.   BORROWER WAIVES
IN ALL DISPUTES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT
CONSIDERING THE DISPUTE.

 

BORROWER AGREES THAT THE BANK SHALL HAVE THE RIGHT TO PROCEED AGAINST BORROWER
OR ITS PROPERTY IN A COURT IN ANY LOCATION NECESSARY TO ENABLE THE BANK TO
OBTAIN A JUDGMENT AGAINST THE BORROWER OR TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER ENTERED IN FAVOR OF THE BANK.   BORROWER WAIVES ANY OBJECTION THAT IT
MAY HAVE TO THE LOCATION OF THE COURT IN WHICH THE BANK HAS COMMENCED A
PROCEEDING DESCRIBED IN THIS PARAGRAPH.

 

BORROWER AND THE BANK EACH WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN
THE BANK AND BORROWER ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE.
INSTEAD, ANY DISPUTES RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

 

Bank  hereby  notifies  Borrower  that  pursuant  to  the requirements  of  the 
USA Patriot Act (Title III of Pub. L. 107-56, signed into  law  October  26, 
2001)  (the  “Act”),  and  Bank’s  policies  and practices,  Bank  is  required 
to  obtain,  verify  and  record  certain information  and  documentation that
identifies Borrower, which information includes  the  name and address of
Borrower and such other information that will allow  Bank  to  identify 
Borrower in accordance with the Act.  In addition,  Borrower  shall (a) ensure
that no person who owns a controlling interest in or otherwise controls Borrower
or any subsidiary of  Borrower is or shall be listed on the Specially Designated
Nationals and Blocked Person List  or  other  similar  lists  maintained by the
Office of Foreign Assets Control  (“OFAC”),  the  Department  of  the  Treasury 
or  included in any Executive Orders, (b) not use or permit the use of the
proceeds of this Note to  violate  any  of  the  foreign asset control
regulations of OFAC or any enabling  statute  or Executive Order relating
thereto, and (c) comply, and cause  any  of its subsidiaries to comply, with all
applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the date first above written.

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ralph Placzek

 

 

 

   Ralph Placzek

 

 

Title:

   Vice President of Finance

 

7

--------------------------------------------------------------------------------